Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157096(87)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  DAVID PLUMLEY, Trustee of the                                                                       Elizabeth T. Clement,
  ERMA ROGERS REVOCABLE TRUST,                                                                                         Justices
  on Behalf of the Trust and Others Similarly
  Situated
                Plaintiff-Appellee,
                                                                     SC: 157096
  v                                                                  COA: 332495
                                                                     Wayne CC: 14-006796-CK
  ERICKSON RETIREMENT COMMUNITIES,
  REDWOOD CAPITAL INVESTMENTS, INC.,
  SENIOR CAMPUS LIVING, INC., and SENIOR
  CAMPUS SERVICES, LLC
           Defendants,
  and
  HENRY FORD VILLAGE, INC., REDWOOD-
  ERC MANAGEMENT, LLC, and LIFE CARE
  SERVICES, LLC,
             Defendants-Appellants.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing his answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before March 20, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 16, 2018

                                                                                Clerk